DETAILED ACTION


1.         The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA . 

This action is responsive to the Amendment filed 11/09/2021.


Claims 1-20 are currently pending. Claims 1, 2, 16 have been amended. Claims 1 and 16 are independent Claims. 


Specification


2.         The specification has not been checked to the extent necessary to determine the presence 
of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate). Appropriate correction is required.  



Claim Rejections - 35 USC § 103


3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 20130268294 A1) in view of Amundson (US 20120278093 A1).

As to Claim 1:
Hahn teaches a method for a medical imaging device (a method in a computer system is provided for managing mammography examination information…digital mammography images of the patient are produced by a modality for a screening examination and/or diagnostic examination, and mammography procedure results data is generated that reflect the results of a procedure examination; paragraphs 0003-0004) comprising: 

retrieving administrative data from a worksheet or form repository server, wherein the administrative data comprises one or more fields of a customized worksheet or form, wherein the one or more fields are based on at least one of an identification of a user, a location of the medical imaging device, or a medical department using the medical imaging device (paragraphs 0003-0004: receiving electronically personal information of a patient, such as name, demographic information, and insurance information. Next, digital mammography images of the patient are produced by a modality for a screening examination and/or diagnostic examination, and mammography procedure results data is generated that reflect the results of a procedure examination, such as a biopsy. Then, the personal information, digital images, and procedure data of the user are stored in a database and are logically linked to each other…when a system user, such as a radiologist, is prepared to interpret examination results, the digital images and procedure data of the user are electronically displayed to the user responsive to a user request. At least a first portion of the digital images is electronically retrieved from the database, and at least a second portion of the digital images is retrieved from a Picture Archive and Communications System (PACS). Data from the user representing a medical interpretation of said digital images and procedure data are received, and a medical report based on the medical interpretation is automatically generated responsive to receipt of the interpretation; paragraph 0073: including one or more servers associated with one or more databases and other physical components for performing data management, user interfaces generation, information storage, or performing other operations as described herein. In the configuration shown in FIG. 2, the mammography management system server 100 is integrated with existing HIS 110, PACS 120, and RIS 130 components. The server 100 may be physically located at the hospital facility, remotely located as part of a larger campus, or hosted by a third party. When the server 100 is not local to the hospital or other medical facility, the server and other components of the mammography management system may communicate through a variety of suitable means, such as the Internet, frame relay, point to point networking, or other appropriate architectures. The specific configuration of any installation of the mammography management system may vary while still remaining within the scope of the present invention; paragraphs 0077-0078: Users of the mammography management system connect to the system by first logging in to a system portal or access point prior to using any of the management system functionality. The login requires authentication of the user and provisioning of user privileges based on his or her assigned role. In order to access the portal the user must provide his or her username, password, and an optional crypto key. Successful login will establish a trusted session with the system portal… Access and login may be performed through a user interface via a web browser. When the username, password and crypto key number are authenticated by the mammography management system server 100, the appropriate screen is displayed based on the user's predefined role. Predefined roles and corresponding screens may include the following: administrator/patient search screen; radiologist/pending exam screen; lead interpreting physician/exam search screen; system administrator/user search screen; and referring physician/exam search screen. For example, when an authorized radiologist logins, a "pending exam" screen will be displayed), and define at least one workflow preference of the user (the screen 1300 requests the collection of information including, which is then entered into the corresponding fields: patient name 1305, date of birth 1310, 1315, patient ID 1320, facility where exam is being performed 1325, exam type 1330 (screening, diagnostic or procedure), visit/billing ID 1335, scheduled time (time for which the exam is scheduled; may be auto-populated is using the mammography management system scheduler), self referred 1340, referring physician 1345 (may be auto-populated to the patient's primary physician), additional physicians 1350, and suppress automatic sending of letters/reports 1355 checkboxes… the user interface includes three general areas of the screen: "start exam header" 1410, "exam type" 1420, and "patient history" 1430. The "start exam header" section 1410 includes fields for patient name--a field that is dynamically linked to the "view patient" screen--patient date of birth, patient MRN, and patient ID number. The "start exam header" section also includes a field labeled "assign to radiologist" 1440. The "assign to radiologist" listbox 1440 includes a selectable list of radiologist system users who have an association in the system with the facility where the exam is being created and have Exam Results security permission; paragraphs 0090-0093);

recreating the customized worksheet or form at the medical imaging device based on the received administrative data (the mammography management system of the present invention electronically associates studies received from the modality with the study request record, the exam, and the patient stored in the system. An integrated PACS system allows for digital image capture and storage, which are then automatically associated with patient exams, or allows for scanning of analog images for comparison with more recent digital images. By electronically associating images and other information received by the mammography management system from PACS or other systems, image retrieval, reporting, and other functionality are enhanced and made more efficient… include integration with various other components, including integrated digital signature capture for patients and physicians, integrated voice dictation for physicians, automatic PDF file generation of reports and letters, integrated fax solution for physician reports, and integrated MQSA reporting system. The reports and images are made available to referring physicians via an integrated web portal; paragraphs 0069-0072);

displaying the recreated customized worksheet or form on a graphical user interface connected to the medical imaging device (when the username, password and crypto key number are authenticated by the mammography management system server 100, the appropriate screen is displayed based on the user's predefined role. Predefined roles and corresponding screens may include the following: administrator/patient search screen; radiologist/pending exam screen; lead interpreting physician/exam search screen; system administrator/user search screen; and referring physician/exam search screen. For example, when an authorized radiologist logins, a "pending exam" screen will be displayed… allows a user to manage various information including office phone, home phone, cell phone, fax, email address, and password. Additional display of signature, screening schedule, facilities and linked physician record are dependent on the account options for the user's roles. For example, for users identified as radiologists, a selection is made available for toggling a "Available for Reading" setting 510, which indicates whether the radiologist is available to review studies; paragraphs 0078-0079 and 0108-0109); 

producing a medical image via the medical imaging device (upon viewing and analyzing a screening exam the radiologist enters the results of a mammography screening into an "exam results" screen of the mammography management system. An example of the "exam results" screen 2500 is seen in FIG. 25. When the "exam results" screen 2500 is loaded, the current study images as well as the last two historical exam study images for the patient are downloaded from PACS to appropriate viewing software if the images are not already cached; paragraphs 0112-0113 and 0138-0139). 

Hahn, however, does not explicitly teach the following additional limitations:

Amundson teaches automatically forwarding the customized worksheet or form and the medical image to a billable workflow or an educational workflow (paragraph 0017: both exam worksheet data and other types of worksheet data, can be viewed, edited, corrected, annotated and converted into a medical record by healthcare providers. The medical record can be securely stored and transmitted. In an embodiment, both worksheet data and medical records are securely stored for subsequent transmission to designated entities; paragraph 0067: an administrator 116 can generate a plurality of reports 206 based upon data compiled by exam modules 208. For example, exam modules 208 can generate a tally report 206 for items examined. When compiled in a tally report 206, items examined and questions answered in an exam worksheet 204 can generate a billing report 206 that accurately reflects the level of service provided. Based upon the level of service provided, the correct charge for services for each encounter can be determined;   paragraph 0071: Reports 206 can also be compiled by other modules 208 such as, but not limited to history modules, diagnosis modules, and treatment and plan modules. For example, if provider 114 performs a history by recording answers from a history worksheet and or reviews data from a worksheet and indicates the review with a date/time stamp and signature, for government and third party billing purposes these are equivalent activities, and this is work is considered to be done and billable. The billing codes may be exam and management (E&M) codes including history, diagnosis and treatment plan activities). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hahn with Amundson because it would have provided the enhanced capability for securely transmitting personal health information to designated entities.
As to Claim 2:
Hahn teaches the one or more fields of the customized worksheet or form are predefined by the user or an administrator before the administrative data is retrieved from the worksheet or form repository server as part of the billable workflow or educational workflow (paragraphs 0069-0070).
As to Claim 3:
Amundson teaches routing the customized worksheet or form and the medical image to an electronic medical record system as part of the billable workflow or educational workflow (paragraphs 0017, 0067, and 0071).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hahn with Amundson because it would have provided the enhanced capability for securely transmitting personal health 
As to Claim 4:
Hahn teaches inserting an electronic signature of the user to the customized worksheet or form (paragraphs 0072 and 0090).
As to Claim 5:
Amundson teaches the customized worksheet or form and the medical image are automatically forwarded to the educational workflow when the user is a non-credentialed student, a learner in a credentialed program, or a provider not included in the credentialed program (paragraph 0017, 0067, and 0073).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hahn with Amundson because it would have provided the enhanced capability for securely transmitting personal health information to designated entities.
As to Claim 6:
Hahn teaches routing the customized worksheet or form to the worksheet or form repository server, wherein the user can at least one of review, provide secured feedback, or approve the customized worksheet or form for the billable workflow using a browser (paragraphs 0078-0079). 
As to Claim 7:
Amundson teaches the customized worksheet or form and the medical image are automatically forwarded to the billable workflow when: i) an approved provider signature is on the customized worksheet or form; ii) the medical image corresponds to an identified order, encounter, or visit; iii) the customized worksheet or form includes a patient identifier; iv) the user is a credentialed provider of a student in a credentialed program; or v) the medical image has been identified to submit to the billable workflow (paragraph 0017, 0067, and 0071).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hahn with Amundson because it would have provided the enhanced capability for securely transmitting personal health information to designated entities.
 As to Claim 8:
Hahn teaches the one or more fields comprises a billing code for the medical image (paragraph 0090). 
As to Claim 9:
Hahn teaches transmitting a request from the medical imaging device to the worksheet or form repository server, wherein the request is used to verify connectivity of the medical (paragraphs 0069 and 0090). 

As to Claim 10:
Hahn teaches the one or more fields of the customized worksheet or form are further based on at least one of an application entity name of the medical imaging device or a  identification number (paragraphs 0097, 0178, and 0246). 

As to Claim 11:
Hahn teaches associating the customized worksheet or form to the medical image via a digital imaging communication over messaging (DICOM) private tag or standard structured reporting (paragraphs 0068 and 0108). 
As to Claim 12:
Hahn teaches using a middleware application for the displaying of the recreated customized worksheet or form (paragraph 0070).
As to Claim 13:
Hahn teaches using the middleware application for modifying, removing, or appending the recreated customized worksheet or form by the user (paragraphs 0086 and 0108).



As to Claim 14:
Hahn teaches performed on the medical imaging device manufactured by a vendor and a different medical imaging device manufactured by a different vendor (paragraphs 0171 and 0180-0181).
As to Claim 15:
Hahn teaches the medical imaging device is an ultrasound machine (ultrasound machine), a magnetic resonance imaging device, a computer tomography scanner, nuclear medicine imaging device, electrocardiogram machine, positron emission tomography (PET) scanner, or an X-ray machine (x-ray machine) (paragraph 0130).

As to Claims 16-20:
Refer to the discussion of Claims 1, 3-5, and 7 above, respectively, for rejection. Claims 16-20 are the same as Claims 1, 3-5, and 7, except Claims 16-20 are device Claims and Claims 1, 3-5, and 7 are method Claims. 


Response to Arguments


4. 	Applicant’s arguments filed 11/09/2021 have been fully considered but they are not  persuasive.

Regarding the Claim Objections:
The rejection of claim 17-20 has been withdrawn in view of Applicant's amendment.

Regarding 35 USC § 103 rejection:
Applicant argues that “Hahn fails to disclose "administrative data," as recited in claims 1 and 16”.

Examiner respectfully disagrees.  Hahn’s teaching “receiving electronically personal information of a patient, such as name, demographic information, and insurance information. Next, digital mammography images of the patient are produced by a modality for a screening examination and/or diagnostic examination, and mammography procedure results data is generated that reflect the results of a procedure examination, such as a biopsy. Then, the personal information, digital images, and procedure data of the user are stored in a database and are logically linked to each other” (paragraphs 0003-0004)“ covers the claimed “administrative data”.

Applicant argues that “Hahn fails to disclose "defin[ing] at least one workflow preference of the user,” as recited in claims 1 and 16”. 

In response, under a broadest reasonable interpretation, Hahn meets the limitations as claimed.  Hahn teaches (paragraphs 0090-0093) define at least one workflow preference of the user (the screen 1300 requests the collection of information including, which is then entered into the corresponding fields: patient name 1305, date of birth 1310, 1315, patient ID 1320, facility where exam is being performed 1325, exam type 1330 (screening, diagnostic or procedure), visit/billing ID 1335, scheduled time (time for which the exam is scheduled; may be auto-populated is using the mammography management system scheduler), self referred 1340, referring physician 1345 (may be auto-populated to the patient's primary physician), additional physicians 1350, and suppress automatic sending of letters/reports 1355 checkboxes… the user interface includes three general areas of the screen: "start exam header" 1410, "exam type" 1420, and "patient history" 1430. The "start exam header" section 1410 includes fields for patient name--a field that is dynamically linked to the "view patient" screen--patient date of birth, patient MRN, and patient ID number. The "start exam header" section also includes a field labeled "assign to radiologist" 1440. The "assign to radiologist" listbox 1440 includes a selectable list of radiologist system users who have an association in the system with the facility where the exam is being created and have Exam Results security permission).

Conclusion


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
	
/MAIKHANH NGUYEN/            Primary Examiner, Art Unit 2176